MEMORANDUM**
Christopher Shultz, a Nevada state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants were deliberately indifferent to his serious medical needs when they denied his request for professional sex offender therapy. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, United States v. City of Tacoma, 332 F.3d 574, 578 (9th Cir.2003), and we affirm.
The district court properly granted summary judgment on Shultz’s claim that prison medical staff violated the Eighth Amendment when they provided him access to therapy programs, but failed to provide him individualized sex offender therapy. Moreover, Shultz failed to raise a genuine issue of material fact as to whether he suffered an injury from the denial of his request for individualized treatment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.